Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/675,143 filed on November 05, 2019.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification
4.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title of the invention is suggested:
“Display Panel Including Image Points Arranged in Rectangular Grid and Display Device”

Close of Prosecution on the Merits
5.	The following claims 1-3, 5-10, 12-14, 16-17 have been drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration with better alignment along with prior recited limitations, and/or to avoid indefiniteness:

first pixel units, second pixel units and third pixel units, disposed close to each other, representing a first color, a second color, and a third color respectively, wherein the first pixel units, each comprises six first sub-pixels dividing an anode on said first pixel unit;
wherein the second pixel units, each comprises six second sub-pixels dividing an anode on said second pixel unit;
wherein the third pixel units, each comprises six third sub-pixels dividing an anode on said third pixel unit;
wherein all sub-pixels are insulated from each other;
wherein a main pixel comprises one of the first, one of the second, and one of the third sub-pixels; and
a display source image comprising a plurality of image points, arranged in a rectangular grid, wherein four of the plurality of image points form a smallest square in the grid;
wherein one of the plurality of image points is in one-to-one association with a center point of the main pixel, and said image point falls within 10% proximity of the associated center point of the main pixel, wherein the proximity is defined as: L1/L2 ≤10%,

2. (Currently Amended) The display panel of claim 1, wherein a repeating unit comprises two first pixel units, two second pixel units and two third pixel units, wherein the two first pixel units comprise a first A-type pixel unit and a first B-type pixel unit which are perpendicular to each other in a long-axis direction, the two second pixel units comprise a second A-type pixel unit and a second B-type pixel unit which are perpendicular to each other in the long-axis direction, and the two third pixel units comprise a third A-type pixel unit and a third B-type pixel unit which are perpendicular to each other in the long-axis direction;
wherein the long-axis direction of the first A-type pixel unit, the second A-type pixel unit and the third A-type pixel unit are the same and are a first long-axis direction, wherein the long-axis direction of the first B-type pixel unit, 

3. (Currently Amended) The display panel of claim 2, wherein the first A-type pixel unit, the second A-type pixel unit and the third A-type pixel unit, each have a maximum length L3 in the first long-axis direction and a maximum length L4 in the second long-axis direction; and wherein the first B-type pixel unit, the second B-type pixel unit and the third B-type pixel unit, each have a maximum length L4 in the first long-axis direction and a maximum length L3 in the second long-axis direction, wherein L3 = 2·L4; and
wherein a length of the preset distance is L4. 
5. (Currently Amended) The display panel of claim 4, wherein shapes of 
wherein the shapes of each of the first sub-pixels, each of the second sub-pixels, and each of the third sub-pixels comprise a rectangle; and
wherein the center point of the main pixel is located at a junction point position of one of the s, one of the s and one of the s, which are adjacent to each other. 
6. (Currently Amended) The display panel of claim 5, wherein every two of center points of three sub-pixels in a same main pixel are connected into lines to form an isosceles triangle; the isosceles triangle comprises a first side whose extension direction is parallel to the first long-axis direction or the second long-axis direction, and a direction in which the center point of the main pixel 
wherein along the first long-axis direction or the second long-axis direction, a main pixel group comprises four main pixels, which are adjacent to each other, wherein the main pixel group comprises a first main pixel subgroup and a second main pixel subgroup, setting directions corresponding to two main pixels in the first main pixel subgroup are opposite, setting directions corresponding to two main pixels in the second main pixel subgroup are opposite, and a setting direction corresponding to either of the two main pixels in the first main pixel subgroup is perpendicular to a setting direction corresponding to either of the two main pixels in the second main pixel subgroup.
7. (Currently Amended) The display panel of claim 6, wherein 
six first sub-pixels, each of the six second sub-pixels and each of the six third sub-pixels comprises a second side, a third side, a fourth side and a fifth side connected end to end in sequence, wherein a length of the second side is equal to a length of the fifth side, a length of the third side is equal to a length of the fourth side, and the length of the third side is less than the length of the second side;
each of the six first sub-pixels, each of the six second sub-pixels and each of the six third sub-pixels form the main pixel in a manner that short sides are parallel; wherein every two of center points of three sub-pixels in a same main pixel are connected into lines to form an equilateral triangle; and wherein the center point of the main pixel is located at a junction point position of the first pixel units, the second pixel units and the third pixel units, which are adjacent to each other.
9. (Currently Amended) The display panel of claim 8, wherein 
10. (Currently Amended) The display panel of claim 9, wherein the main pixel comprises a first main pixel, a second main pixel, a third main pixel, a fourth main pixel, a fifth main pixel and a sixth main pixel; wherein the first main pixel, the second main pixel and the third main pixel are adjacently disposed in sequence in a second direction, wherein the fourth main pixel, the fifth main pixel and the sixth main pixel are adjacently 
wherein the second main pixel is acquired by rotating a first sub-pixel, a second sub-pixel and a third sub-pixel in the first main pixel by 120º in a clockwise direction, and the third main pixel is acquired by rotating a first sub-pixel, a second sub-pixel and a third sub-pixel in the second main pixel by 120º in the clockwise direction;
wherein the fifth main pixel is acquired by rotating a first sub-pixel, a second sub-pixel and a third sub-pixel in the fourth main pixel by 120º in a counterclockwise direction, and the sixth main pixel is acquired by rotating a first sub-pixel, a second sub-pixel and a third sub-pixel in the fifth main pixel by 120º in the counterclockwise direction; and
wherein a distance from a center point of the first main pixel to a center point of the fourth main pixel or a center point of the fifth main pixel is a first distance D1, a distance from the center point of the first main pixel to a center point of the second main pixel is a second distance D2, and D2= г2·D1. 
12. (Currently Amended ) The display panel of claim 10, wherein s comprisewherein the main pixel repeating units are sequentially arranged along the second direction; and

13. (Currently Amended) The display panel of claim 3, wherein shapes of the first pixel units, the second pixel units and the third pixel units comprise a rectangle;
wherein shapes of each of the six first sub-pixels, each of the six second sub-pixels, and each of the six third sub-pixels respectively comprise a rectangle; and
wherein the center point of the main pixel is not overlapped with a junction point of the first pixel units, the second pixel units and the third pixel units, which are adjacent to each other.
14. (Currently Amended) The display panel of claim 2, the display panel comprises a plurality of scanning lines and a plurality of data lines;
wherein the first A-type pixel unit, the second A-type pixel unit and the third A-type pixel unit, each comprises a first column of sub-pixels and a second column of sub-pixels which are arranged along the second long-axis direction, and a first row of sub-pixels, a second row of sub-pixels and a third row of sub-pixels which are arranged along the first long-axis direction; wherein the first B-type pixel unit, the second B-type pixel unit and the third B-type pixel unit, each comprises a third column of sub-pixels, a fourth column of sub-pixels and a fifth column of sub-pixels which are arranged along the second long-axis direction, and a fourth row of sub-pixels and a fifth row of sub-pixels which are arranged along the first long-axis direction, wherein a row direction is 
wherein the first A-type pixel unit, the second A-type pixel unit and the third A-type pixel unit each correspond to four scanning lines and two data lines; wherein the first second B-type pixel unit, the second B-type pixel unit and the third B-type pixel unit, each corresponds to two scanning lines and four data lines;
wherein the first column of sub-pixels in the first A-type pixel unit, one sub-pixel of the fourth column of sub-pixels in the third B-type pixel unit, and the third column of sub-pixels in the first B-type pixel unit are connected to a same data line; wherein the second column of sub-pixels in the first A-type pixel unit, the fifth column of sub-pixels in the third B-type pixel unit, and one sub-pixel of the fourth column of sub-pixels in the first B-type pixel unit are connected to a same data line;
wherein the first column of sub-pixels in the second A-type pixel unit, one sub-pixel of the fourth column of sub-pixels in the first B-type pixel unit, and the third column of sub-pixels in the second B-type pixel unit are connected to a same data line;
wherein the second column of sub-pixels in the second A-type pixel unit, the fifth column of sub-pixels in the first B-type pixel unit, and one sub-pixel of the fourth column of sub-pixels in the second B-type pixel unit are connected to a same data line;
wherein the first column of sub-pixels in the third A-type pixel unit, one sub-pixel of the fourth column of sub-pixels in the second B-type pixel unit, and the third column of sub-pixels in the third B-type pixel unit are connected to a same data line; wherein 
wherein the fourth row of sub-pixels in the first B-type pixel unit, one sub-pixel of the second row of sub-pixels in the third A-type pixel unit, and the first row of sub-pixels in the first A-type pixel unit are connected to a same scanning line; wherein the fifth row of sub-pixels in the first B-type pixel unit, the third row of sub-pixels in the third A-type pixel unit, and one sub-pixel of the second row of sub-pixels in the first A-type pixel unit are connected to a same scanning line;
wherein the fourth row of sub-pixels in the second B-type pixel unit, one sub-pixel of the second row of sub-pixels in the first A-type pixel unit, and the first row of sub-pixels in the second A-type pixel unit are connected to a same scanning line; wherein the fifth row of sub-pixels in the second B-type pixel unit, the third row of sub-pixels in the first A-type pixel unit, and one sub-pixel of the second row of sub-pixels in the second A-type pixel unit are connected to a same scanning line; and
wherein the fourth row of sub-pixels in the third B-type pixel unit, one sub-pixel of the second row of sub-pixels in the second A-type pixel unit, and the first row of sub-pixels in the third A-type pixel unit are connected to a same scanning line; wherein the fifth row of sub-pixels in the third B-type pixel unit, the third row of sub-pixels in the second A-type pixel unit, and one sub-pixel of the second row of sub-pixels in the third A-type pixel unit are connected to a same scanning line.
six first sub-pixels, a distance between the center point of the main pixel and a second sub-pixel center point of the six second sub-pixels, and a distance between the center point of the main pixel and a third sub-pixel center point of the six second sub-pixels are the same.
17. (Currently Amended) A display device, comprising a display panel, wherein the display panel comprises:
first pixel units, second pixel units and third pixel units, disposed close to each other, representing a first color, a second color, and a third color respectively, wherein the first pixel units, each comprises six first sub-pixels dividing an anode on said first pixel unit;
wherein the second pixel units, each comprises six second sub-pixels dividing an anode on said second pixel unit;
wherein the third pixel units, each comprises six third sub-pixels dividing an anode on said third pixel unit;
wherein all sub-pixels are insulated from each other;
wherein a main pixel comprises one of the first, one of the second, and one of the third sub-pixels; and

wherein one of the plurality of image points is in one-to-one association with a center point of the main pixel, and said image point falls within 10% proximity of the associated center point of the main pixel, wherein the proximity is defined as: L1/L2 ≤10%,
wherein L1 is a distance between said image point and the center of the main pixel, and L2 is a distance between display positions of two closest image points.

6.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
7.	Claims 1-17 are considered to be allowable.
8.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a display panel, comprising:
wherein one of the plurality of image points is in one-to-one association with a center point of the main pixel, and said image point falls within 10% proximity of the associated center point of the main pixel,

Claim 17: the prior art of record alone or in combination neither teaches nor makes obvious a display device, comprising:
wherein one of the plurality of image points is in one-to-one association with a center point of the main pixel, and said image point falls within 10% proximity of the associated center point of the main pixel,

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819